Citation Nr: 1525526	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  06-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from September 23, 2005 to April 24, 2006.

2.  Entitlement to a disability rating for PTSD in excess of 50 percent from April 25, 2006 to May 20, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 20, 2013.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active naval service from August 1965 to August 1968, to include service in the Republic of Vietnam.  The Veteran was awarded the Purple Heart for injuries sustained in combat.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case has a long procedural history.  The Veteran filed his claim for PTSD in September 2005, which the RO granted and assigned an initial rating of 10 percent effective September 23, 2005.  In October 2006, the RO granted an increased initial rating of 30 percent effective September 23, 2005.  In December 2006, the Veteran filed his claim for TDIU, which the RO denied in May 2007.  In August 2010, the Board denied the Veteran's claim for an initial rating in excess of 30 percent and remanded his TDIU claim.  In March 2011, the Court of Appeals for Veterans Claims (CAVC) vacated the August 2010 Board decision and granted a motion for a Joint Motion to Remand (JMR) regarding the PTSD claim.  In August 2011, the Board granted an increased rating of 50 percent for PTSD from April 25, 2006 to March 31, 2010, denied an increased initial rating in excess of 30 percent prior to April 25, 2006, and remanded the increased rating claim from April 1, 2010.  In November 2011, the RO granted an increased rating for PTSD of 50 percent effective April 25, 2006.  In April 2013, the CAVC set aside a portion of the August 2011 Board decision and remanded the case once again.  In January 2014, the Board again remanded for additional records regarding the Veteran's PTSD and informed the Veteran that he must perfect the appeal for TDIU in a timely matter.  In July 2014, the RO granted an increased rating for PTSD of 70 percent effective May 20, 2013, and granted TDIU effective May 20, 2013.  

As such, the issue currently before the Board is a claim for an initial evaluation of PTSD in excess of 30 percent from September 23, 2005 to April 24, 2006, and in excess of 50 percent from April 25, 2006 to May 20, 2013, and entitlement to TDIU prior to May 20, 2013, as reflected on the title page.

The Board remanded the case to the RO for additional development in August 2010, August 2011, and January 2014.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to have caused occupational and social impairment with reduced reliability and productivity from September 23, 2005 to April 24, 2006.

2.  The Veteran's PTSD was not shown to cause occupational and social impairment with deficiencies in most areas at any time prior to May 20, 2013.

3.  The Veteran's PTSD has not been shown to cause total occupational and social impairment.

4.  Prior to May 20, 2013, the Veteran did not meet the schedular requirements for TDIU, nor did the evidence show that he was unable to obtain or maintain substantially gainful employment as a result of his PTSD, prior to that date.


CONCLUSIONS OF LAW

1.  From September 23, 2005 to April 24, 2006, the criteria for a 50 percent rating for PTSD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  Prior to May 20, 2013, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  Prior to May 20, 2013, the criteria for a TDIU rating were not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Moreover, while the Veteran's claim has been appealed to the Court of Appeals for Veterans Claims (Court), no argument was advanced regarding any notice deficiency.  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative argued in a March 2015 brief that the October 2014 VA opinion is inadequate for rating purposes as it was inconsistent with the opinion of the private psychiatrist and did not address the Veteran's entitlement to TDIU prior to May 20, 2013.  Specifically, the representative argued that the examiner had found that the Veteran was functioning without severe and total impairment prior to March 2010, which the representative argued was not the proper standard.  The Board disagrees that the VA opinion is inadequate.  As an initial point, the specific words used by the VA examiner in this case do not disqualify the merit of the opinion in that VA has determined that the conclusion as to whether someone is unemployable is not a medical determination, but rather a legal determination.  See VA Fast Letter 13-13 (July 17, 2013).  

Essentially, it is the role of the medical professional to determine the functional impairment caused by the various service connected disabilities, and it is VA's responsibility to determine whether such functional limitation renders the Veteran unemployable.  Here, in October 2014, the VA examiner did not stop at the words severe or total impairment, but rather elaborated to explain the Veteran's impairment with regard to social and occupational functioning.  As such, the Board does not find the opinion to be inadequate, and considers it a probative piece of evidence to be weighed with the other probative evidence, such as Dr. Smith's letters.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

The Veteran was awarded a 70 percent disability rating effective May 20, 2013.  The Veteran's representative indicated that the Veteran wished to appeal only the periods prior to the award of a 70 percent disability rating in statements received in October 2014, November 2014, and March 2015.  Thus, the periods on appeal are September 23, 2005 to April 24, 2006 for a rating in excess of 30 percent and from April 25, 2006 to May 19, 2013 for a rating in excess of 50 percent.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when a veteran's mental disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

Turning to the facts in this case, mental health treatment records show that the Veteran first started complaining of mental health symptoms in June 2005.  In fact, PTSD screen in March 2005 had been negative.  The Veteran was diagnosed with PTSD and assessed a GAF of 60.

In July 2005, the Veteran reported that he heard noises and checked the locks in his house.  He also reported weekly nightmares and daily intrusive thoughts.  He was able to stay focused on projects of interest, but he needed to constantly check instructions and write things down.  On examination, he was fully alert and oriented, had normal speech, was logical, and was goal oriented.  He denied having any hallucinations or delusions.  He was able to recall 2/3 words and his remote memory was intact.  He was able to spell "world" backwards, perform serial 7s, and follow a three-step command.  His judgment was intact and he had good insight.  By August 2005, his attention and concentration were noted to be improved and he was found to be stable on examination.  

In November 2005, the Veteran was observed as having an appropriate mood and affect.  In December 2005, it was noted that the Veteran slightly minimized and most certainly tended to mask his emotional difficulties.  However, it was also noted that the Veteran's good work and family record were functional tools that helped him manage his symptoms, but also gave a somewhat inaccurate picture of the emotional impact of his PTSD.  In January 2006, the Veteran described PTSD symptoms that were found to be relatively mild in severity.  In addition, his PTSD was noted to be stable and the medical professional indicated that he seemed to be doing well.  The Veteran remained fully alert and oriented and reported that he stayed busy during the day.  He was assessed with a GAF of 62.

In January 2006, the Veteran was afforded a VA examination at which he reported experiencing nightmares five or six times per week.  He also reported a startle reaction to the fact that he lives within earshot of a rifle range.  He reported that he had not been able to go hunting since his return from Vietnam.  The examiner noted that the Veteran was recently assigned GAF scores of 60 to 65, which the examiner stated appeared to be consistent with his clinical presentation.  On examination, the Veteran was pleasant, cordial, and personable.  His speech was normal.  He was generally relevant, coherent, and goal-directed.  He was fully alert and oriented and showed no signs or symptoms of psychosis.  He did not appear to be anxious or agitated.  He seemed calm and relatively relaxed.  His affect was responsive and reasonably well modulate, and although it tended to be somewhat sluggish and slightly diminished, the examiner noted that it was certainly not flattened or blunted.  His memory was intact and he had above average intelligence.  His insight and judgment had no impairment.  He was diagnosed with PTSD and assessed a GAF of approximately 55 to 60.  The examiner opined that his PTSD symptoms resulted in some significant impairment with regard to interpersonal communications, concentration, focus, emotional stability, and reliability.

In April 2006, the Veteran's therapist reported that the Veteran had been able to manage relatively well over the years by involvement with his work and other strategies.  The therapist also reported that the Veteran had continued difficulty with anxiety, irritability, impaired concentration and memory, and depression, which would rule out the possibility of his return to work.

In May 2006, the Veteran was found to be stable and noted to be doing better.  He reported a decrease in anxiety and depression.  In addition, he was observed to be in reasonably good spirits.  In September 2006, the Veteran appeared to be doing well, displayed humor, and again was in good spirits.  He was diagnosed with improving PTSD and assessed with a GAF of 65.  In November 2006, the Veteran seemed to be experiencing mild depression but remained stable.  In December 2006, the Veteran reported that he enjoyed the holiday season and was feeling less anxiety and depression with improved self-esteem.  He denied having any suicidal ideation.  He was fully alert and oriented.  He continued to deny having any hallucinations or delusions.  He also continued to reported PTSD symptoms.  Nonetheless, he was diagnosed with improving PTSD and assessed a GAF of 65.

In January 2007, the Veteran reported he was doing well and was busy so he would not have to think about his condition.  He reported having a very enjoyable and relaxing Christmas and had gone hunting with his daughter.  He appeared to be doing well with no areas of concern.

In January 2008, the Veteran had a mildly depressed mood and he reported isolating himself at home.  However, he also reported having a good holiday and he remained fully alert and oriented.  He was assessed a GAF of 59.

In July 2008, the Veteran had a depressed mood with a bright affect.  He was fully alert and oriented.  He was logical with fairly good cognition, although he reported concentration problems.  His insight and judgment were good.  His speech was normal.  He was assessed a GAF of 57.  In September 2008, the Veteran complained of PTSD symptoms.  On examination, he had a mildly depressed mood with a bright affect.  He was fully alert and oriented.  He was logical with good cognition.  His insight and judgment were good.  His speech was normal.  He was assessed a GAF of 58.  In November 2008, the Veteran had a mildly depressed mood with a bright affect.  He was fully alert and oriented.  He was logical with good cognition.  His insight and judgment were good.  His speech was normal.  He was assessed a GAF of 61

In January 2009, the Veteran had a mildly depressed mood with a bright affect.  He was fully alert and oriented.  He had good cognition and normal speech.  He was assessed a GAF of 59.  In April 2009, the Veteran reported that his PTSD symptoms were not as severe.  He had a euthymic mood with a congruent affect.  He was future oriented.  He felt his family continued to be a source of pleasure.  In July 2009, the Veteran felt stable and that he no longer needed individual PTSD therapy.  He was managing his symptoms adequately through lifestyle adjustments and medications.  His therapist agreed.

In November 2009, the Veteran reported having insomnia for two weeks that had improved.  He no longer had nightmares or flashbacks.  He continued to deny having any hallucinations or delusions.  He was noted to have been active with his children and not so isolative over the previous few months.  He had a bright affect.  He was logical with good cognition.  His insight and judgment were good.  His speech was normal.  He felt that his medications were effective.  He was assessed with a GAF of 61.

In January 2010, the Veteran reported doing fairly well, although he had nightmares and flashbacks at times.  His mood was fairly stable with a bright affect.  His anxiety was less.  He remained fully alert and oriented.  He was logical with good cognition.  His insight and judgment were good.  His speech was normal.  He was assessed with a GAF of 61.  In March 2010, the Veteran reported having low levels of anxiety when he was out of his home environment.  He continued to have nightmares and flashbacks.  He denied having any hallucinations or delusions.  He was fully alert and oriented.  His mood was fairly stable with a normal affect.    He was logical with good cognition.  His insight and judgement were good.  His speech was normal.  He felt his medications were effective.  He was assessed with a GAF of 61.

In June 2011, the Veteran's representative referred the Veteran to Dr. Smith for an evaluation of his PTSD.  Dr. Smith reviewed the Veteran's claims file and conducted separate phone interviews of the Veteran and his wife.  Dr. Smith assessed the Veteran with a GAF of 48, which Dr. Smith noted was lower than the GAF score from the previous VA examination.  Dr. Smith felt that a 70 percent rating was appropriate for the Veteran's PTSD dating back to 2001 as the Veteran demonstrated significant deficiencies in most areas listed

In May 2013, the Veteran was afforded another VA examination.  After reviewing the Veteran's claims file and conducting an examination, the examiner diagnosed the Veteran with PTSD and assessed a GAF of 59.  The examiner opined that the Veteran had occupational and social impairments with deficiencies in most areas.  The examiner noted that the Veteran was not reporting familial issues at the severity that Dr. Smith reported.  The examiner reported that although the Veteran had difficulty in social situations, the Veteran's level of social impairment was not total.  The RO later assigned a 70 percent disability rating for his PTSD as of the date of this VA examination, as such the actual physical findings at the examination do not need to be discussed, except to the extent that the examiner addressed the private medical opinion.
 
In October 2014, a Medical Opinion Disability Benefits Questionnaire was completed by a VA examiner after a review of the Veteran's claims file with particular attention to the September 23, 2005 to March 31, 2010 time period.  The examiner concluded that the preponderance of the evidence supported the contention that the Veteran was functioning without severe and total impairment.  The examiner based this conclusion in part on the fact that treatment notes indicated that the Veteran had engaged in a variety of social and recreational activities.  The examiner noted that while the Veteran continued to report PTSD symptoms, there was no consistent indication of worsening.  The examiner opined that the Veteran's PTSD symptoms were consistent with occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In February 2015, Dr. Smith submitted an addendum opinion to his June 2011 opinion.  Dr. Smith continued to maintain that the Veteran was entitled to a 70 percent rating beginning in 2001.  Dr. Smith further maintained that the Veteran was entitled to a 100 percent rating effective in June 2012.  Dr. Smith continued to assess the Veteran with a GAF of 48.

Turning now to an analysis of the evidence of record, with regard to a rating in excess of 30 percent prior to April 24, 2006, the Board concludes that the Veteran has shown occupational and social impairment with reduced reliability and productivity that is associated with such a rating throughout the course of his appeal.  For example, the January 2006 VA examiner noted that the Veteran's PTSD symptoms resulted in some significant impairment with regard to interpersonal communications, concentration, focus, emotional stability, and reliability.  In April 2006, the Veteran's therapist reported that the Veteran had continued difficulty with anxiety, irritability, impaired concentration and memory, and depression.  These findings reflect reduced reliability and productivity, and are given great probative weight.  Therefore, from September 23, 2005 to April 24, 2006, the Veteran is granted an increased initial rating of 50 percent.

However, a rating in excess of 50 percent is not warranted prior to May 20, 2013, as the weight of the evidence is against a finding that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas prior to that date.  

Turning to the symptoms the Veteran was reported to be experiencing prior to May 2013, his mood was consistently found to be fairly stable.  For example, in November 2005, he had an appropriate mood.  In January 2006, he seemed to be doing well.  At the January 2006 VA examination, he was pleasant, cordial, personable, calm, and relatively relaxed.  In May 2006, he was doing better and in reasonably good spirits.  In September 2006, he seemed to be doing well, displayed humor, and was in good spirits.  In November 2006, he had mild depression, but by December 2006, he was feeling less anxious and depressed.  In January 2007, he had no areas of concern.  From January 2008 to January 2009, he had a mildly depressed to depressed mood.  However, by April 2009, he had a euthymic mood.  In July 2009, the Veteran felt stable and could manage his symptoms adequately.  In January 2010 and March 2010, his mood was fairly stable.  

The record contains no evidence of any panic attacks or difficulty with abstraction prior to May 2013.  In July 2005, July 2008, September 2008, November 2008, November 2009, January 2010, and March 2010, he was consistently found to be logical and able to follow three-step commands, although he reported concentration difficulties.  In July 2005, January 2006, July 2008, September 2008, November 2008, November 2009, January 2010, and March 2010, his judgment was not impaired.  In addition, he was able to stay focused on projects of interest, maintained a relationship with his wife, and spent time with his daughter.  He also enjoyed several holidays with his family prior to May 2013 and felt his family was a source of pleasure. 

These symptoms appear to be more closely associated with a 50 percent rating than with a 70 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013)  

Prior to May 2013, the Veteran performed volunteer work for at least two years according to the reports of Dr. Smith.  In 2011, Dr. Smith noted that the Veteran performed volunteer work, although he was having difficulty.  In his 2015 report, Dr. Smith noted that the Veteran had not performed volunteer work for two or three years.  Thus, the Veteran performed volunteer work for at least two years prior to 2012. 

GAF scores prior to May 2013 are also more consistent with a 50 percent rating than with a 70 percent rating.  Prior to May 2013, the Veteran was consistently assessed a GAF score of 57 to 65 by his mental health treatment providers, indicative of moderate to mild impairments in occupational or social functioning. 

Thus, the Board cannot find that the Veteran has presented occupational impairment with deficiencies in most areas as a result of his PTSD prior to May 2013.  Once again, the Veteran's GAF scores, which ranged from 57 to 65, have been considered.  The Board finds that these scores, particularly when considered along with the symptoms contained in the associated clinical reports, are fully inconsistent with the assignment of a 70 percent disability rating prior to May 2013.  The Veteran's GAF scores, like his treatment records, reflect moderate to some mild symptoms, which the Board finds do not support the assignment of a 70 percent disability rating.

After a complete review of the record, the evidence does not demonstrate that the Veteran had deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, prior to May 2013.  The record shows that Veteran was able to complete projects, maintained family relationships with his wife and daughter, had intact judgment, remained logical, and generally had a stable mood.  Likewise, his GAF scores reflect he had only moderate to some mild symptoms.  In reaching this conclusion, the Board is not suggesting that the Veteran's PTSD was not causing impairment, even significant impairment.  However, he has been assigned a significant, 50 percent, rating in recognition of exactly this.

As described, the Board finds that assignment of a 70 percent disability rating is not warranted prior to May 2013.

With regard to a 100 percent disability prior to May 20, 2013, the Veteran has not shown total occupational and social impairment that is required for such a rating.  

With regard to the Veteran's occupational impairment, the Board acknowledges that the Veteran retired from full-time employment in 2001.  The Veteran was awarded SSA disability payments in 2001.  However, the Board cannot find that the Veteran has presented total occupational impairment as a result of his PTSD.  While the Veteran has reported PTSD symptoms, the Board finds no evidence of the sort of cognitive and behavioral impairment that is reserved for a 100 percent disability rating.  The Veteran's treatment regards show him to be consistently fully alert and oriented with a normal affect, he was logical with good cognition, he had good insight and judgment, he had normal speech, and he denied having hallucinations or delusions.  The Veteran reported staying busy.  Thus, the Board cannot find that the evidence demonstrates the total occupational impairment that is associated with a 100 percent rating.

With regard to the Veteran's social impairment, throughout the course of his appeal, the Veteran has remained married and he has maintained a relationship with at least some of his children.  In addition, the Veteran reported that his family is a source of pleasure.  Thus, upon review of the evidence of record, while the Board acknowledges the fact that the Veteran has experienced some component of social impairment throughout the course of his appeal, some social impairment is a component of the ratings that have been assigned, and the evidence simply does not show total social impairment. 

In making this determination, the Veteran's GAF scores prior to 2013 that ranged from 57 to 65 have been considered.  The Board finds that these scores, particularly when considered along with the symptoms contained in the associated clinical reports, are similarly inconsistent with the assignment of a 100 percent disability rating at any time.  The Veteran's GAF scores, like his treatment records, reflect mild to moderate symptoms, which the Board finds do not support the assignment of a 100 percent disability prior to May 2013.

In reaching the conclusion described above, the Board has carefully reviewed and considered the May 2011 and February 2015 letters from Dr. Smith, a clinical psychologist.  Dr. Smith, after reviewing the claims file and interviewing the Veteran and his wife, opined that the Veteran was entitled to a 70 percent rating from 2001 and a 100 percent rating from at least June 2012.  Dr. Smith assessed a GAF of 48, which he purported reflected the substantial deficits in the Veteran's occupational and social functioning. 

The Board has carefully reviewed these opinions, but ultimately finds, as described above, that the weight of the evidence does not support the assignment of a rating in excess of 50 percent earlier than May 2013.

The record simply does not support either a 70 percent rating or a 100 percent rating, as Dr. Smith opines, prior to May 2013.  

In reaching this conclusion, the Board recognizes that Dr. Smith is a medical professional and as such he is presumed to be competent to opine on the matters he has written about.  As such, his opinions are considered to be probative evidence and therefore entitled to some weight.  However, ultimately, the Board must determine what evidence is the most probative, and the Board may favor one medical opinion over another, provided that it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995)

Here, the Board has afforded greater weight to the VA medical opinions and to the contemporaneous medical evidence, than it does to the conclusions drawn by Dr. Smith, as the assessments of Dr. Smith are not consistent with or supported by the evidence of record.  For example, Dr. Smith, years after the fact, notes that the Veteran reported that his memory had declined markedly, avoided contact with others and did not participate in social events, had no hobbies or interests that he pursued, and had impaired concentration and attention.  However, the Veteran's treatment records from prior to May 2013 show that he was consistently fully alert and oriented, he was logical with good cognition, his speech was normal, and he had normal insight and judgment.  (See medical records dated July 2005, January 2006, December 2006, January 2008, July 2008, September 2008, November 2008, January 2009, November 2009, January 2010, and March 2010).  It is not disputed that the Veteran experienced some marriage problems over the years.  However, he has remained married to his second wife for almost 30 years and has reported having a good relationship.  He has had two children with his wife and he has reported they got along well.  He enjoyed multiple holidays with his family and felt his family was a source of pleasure.  The Veteran reported that he went hunting with his daughter.  Finally, the Veteran reported that he stayed busy to avoid thinking about his condition.

Dr. Smith's opinions are not consistent with or supported by the evidence of record.  Instead, the opinions appear to be based solely on single examinations conducted first in June 2011 and second almost four years later in February 2015.  Greater weight is given to the longitudinal treatment records, which do not reflect deficiencies in most areas consistent with a 70 percent rating.  As such, the opinions of Dr. Smith are found to be of lesser probative value than the contemporaneous treatment records.

As discussed above, according to the two examinations reports of Dr. Smith, the Veteran performed volunteer work for at least two years.

Dr. Smith noted that the Veteran consistently underreported his symptoms and presented fairly mild symptoms, which resulted in the GAF scores contained in the record assessed by his mental health providers.  However, as the Veteran's mental health providers had noted that the Veteran tends to minimize his symptoms, this would have been taken into consideration when they made their GAF assessments, which are based on objective findings from the perspective of the medical professional.  However, the GAF assessment of 48 by Dr. Smith is apparently based on the Veteran's presentation at these two examinations almost four years apart.  The GAF assessments by the Veteran's mental health provider were made during his ongoing treatment over a number of years.  The record simply does not support a GAF of 48, which indicates serious symptoms in occupational or social functioning.  Moreover, it could be argued that a GAF score of 48 is consistent with the 50 percent rating that was assigned, which again conveys some serious symptomatology.

Conversely, the multiple opinions of the VA examiners are consistent with the record.  The January 2006 VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a thorough mental status examination.  The examiner diagnosed the Veteran with PTSD of moderate intensity and assessed a GAF of 55 to 60, which is consistent with the assessed 50 percent rating.  In addition, contemporaneous treatment records dated from July 2005 to December 2005 show that the Veteran was experiencing nightmares and intrusive thoughts.  However, he remained fully alert and oriented, was able to recall 2/3 words, had intact remote memory, was able to spell "world" backwards, and was able to follow a three-step command.  Thus, the findings and opinion of the January 2006 VA examiner is found to be highly probative as it is consistent with a finding of at most occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms.

The October 2014 VA examiner reviewed the Veteran's claims and completed a Medical Opinion Disability Benefits Questionnaire with particular attention to the September 23, 2005 to March 31, 2010 time period.  The examiner concluded that the preponderance of the evidence supported the contention that the Veteran was functioning without severe and total impairment.  The examiner based this conclusion in part on the fact that treatment notes indicated that the Veteran had engaged in a variety of social and recreational activities.  The examiner noted that while the Veteran continued to report PTSD symptoms, there was no consistent indication of worsening.  The examiner opined that the Veteran's PTSD symptoms were consistent with occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with a 30 percent rating but hardly consistent with a 70 percent rating as purposed by Dr. Smith.  The VA examiner's opinion is therefore consistent with the finding that a rating in excess of 50 percent was not warranted prior to May 2013.

As discussed, the opinions of Dr. Smith are ultimately found not to be consistent with or supported by the Veteran's treatment records.  The May 2013 VA examiner noted that the Veteran did not report familial issues to the severity that Dr. Smith outlined them.  The October 2014 VA examiner opined that the Veteran's symptoms were not consistent with a 70 percent or 100 percent rating.  The opinions of the VA examiners are consistent with and supported by the Veteran's treatment records.  Therefore, these opinions, which are consistent with the contemporaneous findings, are given great probative weight than are Dr. Smith's letters, which suggest a departure from the contemporaneous findings contained in the VA treatment records. 

In sum, the Board finds that the evidence supports an assignment of a schedular rating for PTSD of 50 percent from September 23, 2005 to April 24, 2006; however, the Board finds that the weight of the evidence is against the assignment of a schedular rating for PTSD in excess of 70 percent prior to May 20, 2013.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the symptomatology associated with the Veteran's PTSD and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology relating to PTSD within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

TDIU

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's service-connected disabilities prior to May 20, 2013 are PTSD, evaluated at 50 percent disabling effective September 23, 2005, and diabetes mellitus with peripheral neuropathy of the upper extremities, evaluated at 20 percent disabling effective June 8, 2001.  The Veteran had a combined disability rating of 60 percent effective September 23, 2005.  38 C.F.R. § 4.25.  Therefore, the Veteran does not have a single disability rating of 60 percent or have a combined rating of at least 70 percent so as to meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that referral of the TDIU issue for extra-schedular consideration is also not warranted.

A review of the Veteran's VA treatment records, taken in total, does not suggest unemployability prior to 2013.  The January 2006 VA examiner noted that the Veteran's PTSD symptoms resulted in "some significant" impairment, which does falls short of suggesting unemployability.  Of note, the 50 percent schedular rating is assigned prior to 2013, contemplates difficulty in establishing and maintaining effective work relationships.  

In April 2006, the Veteran's therapist noted that the Veteran PTSD symptoms would rule out the possibility of a return to work.  However, the following month in May 2006, the Veteran was doing better and reported a decreased in symptomology.  By September 2006, he appeared to be doing well and was diagnosed with improving PTSD.  The Veteran was also noted to be able to volunteer prior to 2013.  Moreover, with the exception of Dr. Smith's opinion in 2011, at no time prior to May 2013 was the Veteran assessed a GAF of 50 or below, which would indicate serious impairments in social or occupational functioning.  Instead, the Veteran was consistently assessed GAFs of 55 to 65, which are indicative of only mild to moderate symptoms.

In October 2014, a VA examiner reviewed the Veteran's claims file, file with particular attention to the September 23, 2005 to March 31, 2010 time period.  The examiner reported that the preponderance of the evidence supports the contention that the Veteran was functioning without severe and total impairment during this time period as treatment notes indicated that he engaged in a variety of social and recreational activities.  The examiner noted that while the Veteran continued to report PTSD symptoms, there was no consistent indication of worsening.  The examiner opined that the Veteran's PTSD symptoms were consistent with occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Dr. Smith opined that the Veteran was entitled to TDIU back to 2001 due to the Veteran's disruptive PTSD symptoms.  While the opinions of Dr. Smith are informative, it is not the role of Dr. Smith to find the Veteran is unemployable.  Instead, it is the province of VA to determine employability, whereas it is the medical professional's role to describe functional limitation.  Dr. Smith did not adequately explain why the Veteran's ability to engage in a variety of social and recreational activities factors did not suggest a level of functioning that would permit some level of substantially gainful employment.

As noted, prior to May 20, 2013, the contemporaneous treatment records show that the Veteran's PTSD symptoms did not prevent the Veteran from working, as discussed above.  Thus, greater weight is given to the opinions of the VA examiners as their opinions are supported by and consistent with the evidence of record.

There has also been no suggestion that the Veteran's diabetes mellitus, even in conjunction with his psychiatric symptomatology, has precluded his employability.

Here, as described, the probative medical evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran was rendered unemployable due to his PTSD prior to May 2013.  Accordingly, referral of the TDIU issue for extra-schedular consideration is not warranted.


ORDER

A disability rating for PTSD of 50 percent from September 23, 2005 to April 24, 2006, is granted.

A disability rating for PTSD in excess of 50 percent prior to May 19, 2013, is denied.

Entitlement to TDIU prior to May 20, 2013, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


